         Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO
                                 _________________

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                               Case No. 13-cr-2051 KWR

JAMES OLSSON,

       Defendant.
                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court upon Defendant’s counseled Motion for

Compassionate Release from Custody (Doc. 42). Defendant seeks compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). He alleges the COVID-19 pandemic and his underlying conditions

are extraordinary and compelling reasons to release him now. Having carefully reviewed the

record and applicable law, the Court will deny the Motion.

                                       BACKGROUND

       On December 2, 2013, Defendant pled guilty to two counts of possession of a matter

containing visual depictions of minors engaged in sexually explicit conduct. (Docs. 29, 30). On

March 12, 2014, the Court sentenced him to 120 months imprisonment, followed by a life term of

supervised release. (Docs. 34, 35). This was the sentence recommended in the plea agreement

and the minimum sentence available. Doc. 29 at 2; PSR at 14 ¶ 70. Defendant is currently held

at the Fort Worth Federal Medical Center and his current release date is April 4, 2023. See

https://www.bop.gov/inmateloc/ (last accessed November 20, 2020).

       On July 18, 2020, Defendant filed a counseled motion seeking compassionate release due

to COVID-19. Doc. 42. Defendant filed the motion for compassionate release pursuant to 18
         Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 2 of 9




U.S.C. § 3582(c)(1)(A)(i). He asserts he is at significant risk of contracting and developing severe

complications from COVID-19 because he is 67 years old and suffers from chronic kidney disease,

heart failure, type 2 diabetes, high blood pressure, and liver disease. Doc. 42 at 10-11. The

sentencing judge recommended that Defendant be designated to a federal medical center to take

care of his medical needs. Doc. 35 at 3.

       Defendant’s motion to appoint counsel (Doc. 52) was granted (Doc. 53) and Defendant

filed a counseled motion for compassionate release. If released, Defendant would seek entry into

a Veteran’s Administration residential center. Doc. 54.

                                           DISCUSSION

I.     Defendant failed to fully administratively exhaust.

       Prior to the passage of the First Step Act, only the Director of the Bureau of Prisons (BOP)

could seek compassionate release under 18 U.S.C. § 3582(c). The First Step Act modified 18

U.S.C. § 3582(c)(1)(A) with the intent of “increasing the use and transparency of compassionate

release.” Pub. L. No. 115-391, 132 Stat. 5194, at 5239. Section 603(b) of the First Step Act now

provides that a sentencing court may modify a sentence either upon (1) a motion of the Director

of the BOP (2) “or upon motion of the defendant after he has exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on his behalf or (3) the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility … .” 18 U.S.C. §

3582(c)(1)(A).

       As to the third alternative, “a ‘lapse’ refers to the failure of the warden to respond to

defendant's request.” United States v. Lee, No. CR 10-20128-01-KHV, 2020 WL 5993505, at *2

(D. Kan. Oct. 9, 2020), citing United States v. Abdeljawad, No. 15-CR-3394 WJ, 2020 WL


                                                 2
         Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 3 of 9




4016051, at *2 (D.N.M. July 16, 2020) (in context, “lapse of 30 days” refers to complete absence

of response during that period); United States v. Saenz, No. 97CR2106-JLS, 2020 WL 2767558,

at *2 (S.D. Cal. May 28, 2020) (no “lapse” occurred because warden acted on defendant's request);

United States v. Miller, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020) (“lapse” means warden

must fail to act on request for period of 30 days). In other words, if the warden responds to a

request within 30 days, defendant must fully exhaust available administrative appeals before filing

a motion in district court. See United States v. Valenzuela, No. 15-CR-01460-WJ, 2020 WL

5439803, at *2 (D.N.M. Sept. 10, 2020) (court lacks jurisdiction until inmate appeals warden

denial through administrative appeal process and receives final agency determination); United

States v. Van Sickle, No. CR18-0250JLR, 2020 WL 3962225, at *3 (W.D. Wash. July 13, 2020)

(despite urgency created by COVID-19, defendant must exhaust administrative remedies within

BOP before filing motion in court).

       Defendant asserts he satisfied the exhaustion requirement because he filed a request for

compassionate release in May 2020 and did not receive a response from the warden within 30

days. Doc. 42 Ex. A. The record reflects that Defendant made a request which was denied by the

warden within thirty days. He filed another request to the warden clarify that denial. When he

did not receive a second response by the warden within thirty days, he filed this motion. It is

unclear why Defendant did not appeal his initial denial by the warden. “To effectively exhaust

under § 3582, a prisoner must make an initial request for compassionate release under 28 C.F.R.

§ 571.61, and then must appeal a denial pursuant to § 571.63(a) (inmate “may appeal the denial”

of a request for compassionate release). United States v. Abdeljawad, No. 15-CR-3394 WJ, 2020

WL 4016051, at *1 (D.N.M. July 16, 2020), citing § 3582(c)(1)(A); see also 28 C.F.R. § 571.60–


                                                 3
         Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 4 of 9




571.64 (Procedures for the Implementation of 18 U.S.C. § 3582(c)(1)(a)). “Only a denial by the

BOP Director is considered a ‘final administrative decision.’” Id., citing § 571.63(c).

       Because Defendant received an answer within thirty days by the warden, the Court finds

that he must “fully exhaust[] all administrative rights to appeal.” § 3582(c)(2)(A). Because he

failed to do so here, the Court is precluded from granting his request for release.

II.    Defendant’s compassionate release motion otherwise fails on the merits.

       Alternatively, even if Defendant fully administratively exhausted his compassionate

release request, his motion fails on the merits. Compassionate release is available where the

sentence reduction is supported by: (1) “extraordinary and compelling reasons;” (2) “applicable

policy statements issued by the Sentencing Commission[;]” and (3) “the factors set forth in [18

U.S.C. §] 3553(a).” 18 U.S.C. § 3582(c)(1)(A)(i).

       As to the first requirement, Congress directed the Sentencing Commission to “describe

what should be considered extraordinary and compelling reasons for a sentence reduction,

including … a list of specific examples.” 28 U.S.C. § 994(t). See also United States v. Saldana,

2020 WL 1486892, at *2 (10th Cir.) (looking to Sentencing Commission factors to define

extraordinary and compelling reasons for release). The Sentencing Commission has listed four

categories of extraordinary and compelling reasons: “(A) Medical Condition of the Defendant,”

“(B) Age of the Defendant,” “(C) Family Circumstances,” and “(D) Other Reasons.” U.S.S.G. §

1B1.13, cmt. n.1. The Application Notes to U.S.S.G. § 1B1.13 describe two categories of

extraordinary medical impairments. The first category applies to prisoners 65 or older who have

served at least 10 years (or 75%) of their sentence and are experiencing “serious deterioration …

because of the aging process.” U.S.S.G. § 1B1.13, app. note. The second category applies to any


                                                  4
         Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 5 of 9




prisoner “suffering from a terminal illness” or “a serious … medical condition that substantially

diminishes the ability … to provide self-care within the environment of the correctional facility.”

Id.

       Whether the pandemic fits within U.S.S.G. § 1B1.13, or constitutes a distinct circumstance,

many courts have found “extraordinary and compelling reasons” for release based on underlying

health conditions and COVID-19. See United States v. McCarthy, 2020 WL 1698732, at *5 (D.

Conn.) (collecting cases involving asthma, diabetes, and compromised immune systems); United

States v. Jenkins, 2020 WL 2466911, at *6 (D. Colo.) (releasing inmate based on age and stroke

risk); United States v. Lopez, 2020 WL 2489746, at *3 (D.N.M.) (analyzing release based on age,

blood pressure, and diabetes). However, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see also United

States v. Nwankwo, 2020 WL 2490044, at *1 (S.D.N.Y.) (collecting cases for the proposition “that

the risks posed by the pandemic alone do not constitute extraordinary and compelling reasons for

release, absent additional [risk] factors”).   Assuming COVID-19 can constitute a basis for

compassionate release, the Court will not find “extraordinary and compelling circumstances”

based on generalized COVID-19 fears and speculation. United States v. Heywood, No. CR 17-

2240 JAP, 2020 WL 4904050, at *2 (D.N.M. Aug. 19, 2020).

       Here, Defendant contends his age and multiple underlying conditions (chronic kidney

disease, heart failure and other heart issues, diabetes and hypertension) place him at a greater risk

for complications from COVID-19. The Center for Disease Control (CDC) states that these




                                                  5
         Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 6 of 9




conditions increase his risk of complications and death from COVID-19.                           See

https://www.cdc.gov/coronavirus/2019-ncov/.

       However, Defendant’s motion does not discuss the specific circumstances in FMC Fort

Worth, including the spread of COVID-19 in the facility, the conditions at the facility, and the

precautions the facility is taking. The record does not reflect what specific, personal risk

Defendant faces at FMC Fort Worth. Rather, Defendant discusses generalized concerns about

COVID-19 and the BOP generally. As of November 20, 2020, FMC Fort Worth has six active

cases among inmates, and 16 active cases among staff. See https://www.bop.gov/coronavirus/.

Therefore, the Court concludes the risk facing Defendant is merely generalized and speculative,

and there is not an extraordinary or compelling reason warranting a reduction in his sentence.

       Alternatively, even if Defendant satisfies the first prong of the test, he must demonstrate

he (1) is not a danger to the community and (2) that the Section 3553(a) factors favor release. See

United States v. Carter, 2020 WL 3051357, at *3 (S.D.N.Y.) (Section 3553(a) factors did not

justify early release despite extraordinary and compelling reasons); Easter v. United States, 2020

WL 3315993, at *4 (E.D. Va.) (same); United States v. Sears, 2020 WL 3250717, at *2 (D.D.C.)

(denying motion based on Section 3553(a) factors, despite petitioner’s diabetes and hypertension).

The community safety analysis focuses on the nature of the offense, the history and characteristics

of the defendant, and the nature of the danger. U.S.S.G. § 1B1.13(2). (incorporating the 18 U.S.C.

§ 3142(g) factors). It also considers the danger to the community by a defendant continuing to

commit crimes.     Section 3553(a) incorporates some of these factors and also focuses on

deterrence, the guideline range, and the need to avoid unwarranted sentence disparities among

similar offenders. 18 U.S.C. § 3553(a)(1)-(7).


                                                 6
          Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 7 of 9




       The Court must determine that “the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” USSG § 1B1.13(2). This

includes the risk that Defendant would continue to commit crimes. Here, the § 3142(g) factors

weigh toward finding he is a danger to the community. In 2005, Defendant was convicted in New

Mexico state court of “Distribution of Visual Medium of Sexual Exploitation of Children under

18 years of age.” PSR at 9. On January 3, 2013 Defendant was convicted of failing to register as

a sex offender. PSR at 10. While on probation for failing to register as a sex offender, his

probation officer discovered the child pornography in this case, including multiple videos and

pictures of prepubescent children engaging in sexual acts. See PSR at 3-6; Doc. 29 (plea

agreement) at 3-5. Defendant was convicted in this case of two counts of possession of matter

containing visual depictions of minors engaged in sexually explicit conduct, in violation of 18

U.S.C. §§ 2252(a)(4)(B), 2252(B)(2), and 2256. Therefore, he committed the instant offense

while on probation. Defendant alleges that after a heart attack while in custody, he no longer

desires to look at child pornography. The Court does not find this credible, as Defendant already

had substantial health issues before he was sentenced in this case. Based on his history as

described above and in the undisputed PSR, the Court finds that conditions of supervision cannot

be crafted to reasonably assure the community’s safety. Weighing these facts, the Court cannot

conclude that Defendant is not a danger to the community because of the repeated nature of the

crime, the prior violations of probation, and prior failure to register as a sex offender.

       Alternatively, after evaluating all § 3553(a)(1)-(7) factors and the record, the Court

declines to grant compassionate release in this case. Defendant committed a serious crime -

possession of child pornography depicting sexual acts involving or between prepubescent


                                                   7
            Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 8 of 9




children. § 3553 (a)(1). He possessed over 600 files of child pornography, including videos

depicting sexual acts involving prepubescent children, some as young as seven years old. The

possession of child pornography in this case caused lifelong harm to the child victims depicted in

the images and videos. See Doc. 48 (victim impact statements). Defendant’s offense was serious,

and “it inflicted considerable harm upon his victims.” United States v. Sample, 901 F.3d 1196,

1200 (10th Cir. 2018) (considering harm as part of the § 3553(a) analysis); see also United States

v. Walker, 844 F.3d 1253, 1256 (10th Cir. 2017) (“[T]he length of the sentence should reflect the

harm done”). He committed this crime while on probation for failing to register as a sex offender,

and he was previously convicted of possessing child pornography.           As explained above,

Defendant poses a danger to the community and releasing him would not protect the public from

further crimes of the defendant. § 3553(a)(2)(C). The Court notes that Defendant is 67 and

appears to have serious medical conditions which place him at greater risk if he contracted

COVID-19. Id.

       As noted above, Defendant appears to have received the statutory minimum sentence.

Reducing his sentence would not further “the need to avoid unwarranted sentence disparities

among defendants with similar records…” § 3553(a)(6). It would also not reflect the seriousness

of the offense, promote respect for the law, or provide just punishment for the offense. Reducing

his sentence would not further the need for deterrence or protect the public from further crimes,

and would likely instead increase sentencing disparities. § 3553(a)(2)(A)-(D). Therefore,

considering the § 3553(a)(1)-(7) factors, the Court declines to release Defendant or reduce his

sentence.

       Accordingly, the Court will the deny the Motion.


                                                 8
        Case 1:13-cr-02051-KWR Document 55 Filed 11/23/20 Page 9 of 9




      IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

(Doc. 42) is DENIED.




                                       9
